Citation Nr: 1702251	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  11-08 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for atrial fibrillation, to include as secondary to the service-connected histoplasmosis.

2.  Entitlement to a compensable rating for histoplasmosis.  


REPRESENTATION

Appellant represented by:	Robert L. Rolnick, Esq.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran had active duty service from June 1974 to June 1980.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran presented testimony at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in June 2013.  A transcript is of record.  The claims were remanded by the Board in November 2014 for additional development.

The Board also remanded a claim for service connection for excessive exophoria, claimed as an eye injury.  Service connection for this claim was established in a May 2015 rating decision.  As such, that issue is no longer before the Board for appellate review.  

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  

The Board notes that it appears mail sent to the Veteran's representative has been returned as undeliverable with no forwarding address, with a handwritten note stating the person was no longer at that address.  As the Veteran's representative has not provided an updated address to which correspondence should be mailed, the Board will proceed with adjudication of the claim.  See Lamb v. Peake, 22 Vet. App. 227, 232 (2008) (noting that "the onus is on the claimant to have a reliable address for receiving notice and to keep the Secretary informed of the address" and "[i]t is not the responsibility of the Secretary to act as a private detective to investigate the whereabouts of a missing person").  

The issue of entitlement to a compensable rating for histoplasmosis is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

The competent and probative evidence of record does not establish that the Veteran's current atrial fibrillation had onset in service, is causally related to service, or was caused or aggravated by the Veteran's service-connected histoplasmosis.  


CONCLUSION OF LAW

The criteria for service connection for atrial fibrillation, to include as secondary to the service-connected histoplasmosis, have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify was satisfied by a letter in March 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  VA examinations have been conducted and opinions obtained.  The Veteran was afforded a hearing before the Board and a copy of the transcript is of record.  There is no allegation that the hearing provided to the Veteran was deficient in any way and further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

The Board also notes that actions requested in the prior remand have been undertaken.  More specifically, the Veteran was provided notice of how to establish his claim for service connection on a secondary basis; he was asked to provide completed release forms for all health care providers who have treated him for his histoplasmosis or left hilar adenopathy and atrial fibrillation, to specifically include his cardiologist who treated him from 2001 to December 2007; and VA examinations were conducted.  The Board notes that the claim for service connection was readjudicated in a May 2015 supplemental statement of the case (SSOC); and that the Veteran did provide a completed release form, but none of the dates delineated by the Veteran in the release form submitted were between 2001 and 2007.  See March 2015 VA Form 21-4142.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Service Connection

Service connection may be established for a disability resulting from disease             or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir.2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and cardiovascular disease becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred   in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  

Service connection may also be established for disability which is proximately    due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2016).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 (1995).  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless   the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by         the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice- connected disease or injury.  38 C.F.R. § 3.310(b) (2016).  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

The Board has reviewed all the evidence in the record.  Although the Board has    an obligation to provide adequate reasons and bases supporting this decision,      there is no requirement that the evidence submitted by the appellant or obtained      on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.       See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake       v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is     an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran essentially contends that he developed atrial fibrillation during his active service, resulting in his current atrial fibrillation.  The essence of his claim   is that a left hilar mass was discovered during a 1977 physical, and that the doctor doing an angiogram stabbed his heart, sending him into severe cardiac atrial fibrillation.  Since then, he had occasional bouts of atrial fibrillation, which had progressively gotten worse and had required medication to keep his heart rate normal.  The Veteran also asserts that the cardiac surgeon who performed bypass surgery before he turned 50 suggested that there may be an association between     the in-service treatment and his subsequent heart problems.  See January 2008 statement in support of claim; March 2008 VA Form 21-4138.  

The Veteran provided testimony in June 2013.  In regards to his heart, the Veteran testified as to the angiogram that sent him into atrial fibrillation; indicated that his heart went somewhat back to normal after that such that he was able to stay in the Air Force and continue flying; and reported that he had gone into atrial fibrillation on several occasions during the course of his claim for service connection, which had caused him to be grounded from his job as a commercial airline pilot.  The Veteran essentially testified that he had always had trouble with atrial fibrillation.  

As an initial matter, the Board notes that the Veteran has been diagnosed during    the course of the appeal with atrial fibrillation.  Accordingly, the first criterion for establishing service connection has been met.  The question becomes whether this condition is related to service.

Service treatment records document that a left hilar mass was discovered on routine flying physical June 12, 1977, and that the heart and mediastinum were normal other than the left hilum on a chest x-ray taken in June 1977.  The heart remained normal   on a July 1977 chest x-ray.  The Veteran was referred to the Wilford Hall Medical center for evaluation in August 1977.  He underwent pulmonary angiography on September 21, 1977, during which he developed asymptomatic atrial fibrillation    after the angiogram catheter was advanced into his right atrium.  The atrial fibrillation persisted after the catheter was withdrawn for approximately two hours, after which his rhythm returned to normal sinus.  There was no recurrence of the atrial fibrillation, to include after undergoing pulmonary angiography via the right femoral vein on September 26, 1977.  It was felt his arrhythmia during the first pulmonary angiogram had been entirely due to inadvertent jabbing of the catheter against the atrial wall.  The results of the pulmonary angiogram were normal and distinct from the left hilar mass.  See clinical record narrative summary.  A chest x-ray taken in August 1978 showed the heart and great vessels were within normal limits.  The Veteran denied palpitation or pounding heart and heart trouble in May 1978 and May 1979, and clinical evaluation of his heart was normal at those times.  See reports of medical history and examination.  

The post-service medical evidence obtained indicates that the Veteran had a medical history significant for coronary artery disease, which resulted in coronary artery bypass graft (CABG) surgery in 2001, and a history of paroxysmal atrial fibrillation.  Atrial fibrillation was noted in records related to a December 2007 incarcerated ventral hernia surgical repair; the assessment on consultation following that episode noted paroxysmal atrial fibrillation since the mid-1970s.  See records from Conroe Regional Medical Center.  Records from Dr. V.A. indicate that the Veteran had a second bout of atrial fibrillation while in the hospital following the December 2007 surgery.  The Board again notes that although requested on remand to provide completed release forms for all health care providers who have treated him for his atrial fibrillation, to specifically include his cardiologist who treated   him from 2001 to December 2007, none of the dates delineated by the Veteran in the release form submitted were between those dates.  See March 2015 VA Form 21-4142.  As such, no private treatment records dated prior to 2007 have been associated with the claims file.  

The Veteran underwent a VA arrhythmia examination in November 2010, at which time he reported first developing atrial fibrillation on September 21, 1977, while undergoing pulmonary angiography as part of a workup for hilar adenopathy.  The Veteran indicated that the next time he was aware he was in atrial fibrillation was after he underwent coronary artery bypass graft in June 2002.  He stated that in retrospect, he thought he may have been having episodes of atrial fibrillation "for years" without reporting symptoms.  It was noted that atrial fibrillation was detected while the Veteran was on telemetry and the nurses detected abnormal rhythm; when advised, the Veteran acknowledged he was having palpitations.  He denied any chest pain or shortness of breath and was treated medically.  The examiner reported that from review of the claims file, the Veteran had no other episodes of atrial fibrillation while he was in the military; that there was no documentation of treatment for atrial fibrillation from 1977 to 2002; and that the Veteran was cleared for continued full active duty without limitation after the in-service episode.  

The examiner also noted that the only evidence of treatment for atrial fibrillation     in the claims file is during a hospitalization for emergency incarcerated incisional hernia surgery in December 2007 and that since that time, there had been no further hospitalizations.  The Veteran reported that episodes of atrial fibrillation can last from minutes to 16 hours.  He reported about four episodes per year, but did not seek care for them.  They were brought on by exertion.  The Veteran denied being hospitalized for atrial fibrillation.  He reported getting chest soreness after having atrial fibrillation, but denied actual chest pain.  He also denied shortness of breath, dizziness, orthopnea, paroxysmal nocturnal dyspnea, and lower extremity edema.  The course since onset was noted to be intermittent with remissions; there was         no current treatment.  In terms of cardiac trauma, it was noted that the right atrial wall had been jabbed by the angiogram catheter during pulmonary angiography in September 1977, which was a temporary injury to the right atrium.  The examiner also noted continuous medication was required for heart disease.  Following physical examination and the conduction of a stress test, the diagnosis was paroxysmal atrial fibrillation.  

The November 2010 VA examiner provided an opinion that it is less likely than not that the Veteran's current paroxysmal atrial fibrillation was related to injury to his atrial wall during an angiogram in military service in 1977.  The examiner explained there were no episodes of atrial fibrillation for 25 years, from 1977 to 2002.  The examiner stated that it was much more likely that the Veteran developed current atrial fibrillation postoperatively as a complication from his myocardial infarction and coronary artery disease and the need for bypass surgery.  The examiner noted that this was when the Veteran acknowledged he had his first confirmed episode of atrial fibrillation and that since that time, he had had recurrent episodes, which were likely due to his coronary artery disease.  The examiner also cited a medical article that reported atrial fibrillation was more common in people who had heart disease    or conditions such as coronary heart disease, heart failure, rheumatic heart disease, structural heart defects (such as mitral valve disorders), pericarditis, congenital heart defects, and sick sinus syndrome; and that atrial fibrillation is also more common in people who are having heart attacks or who had just had surgery, among other things (to include the lung disease).  

The Veteran underwent a heart conditions Disability Benefits Questionnaire (DBQ) in March 2015, at which time he was diagnosed with coronary artery disease, supraventricular arrhythmia, and coronary artery bypass graft.  The Veteran reported the onset of coronary artery disease status post coronary artery bypass graft and subsequent atrial fibrillation after his coronary artery bypass graft.  The examiner indicated that the Veteran had intermittent (paroxysmal) atrial fibrillation, with more than four episodes in the past 12 months.  These episodes were documented using Holter monitor and the Veteran was being treated for arrhythmia with medications.  

The March 2015 VA examiner provided an opinion that the condition claimed was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  In the rationale section, the examiner reported reviewing the claims file and noted that the Veteran is a pilot and was diagnosed with histoplasmosis in 1976 by skin test.  He presented with an abnormal x-ray finding of left hilar adenopathy (enlarged lymph nodes in the lungs) in a routine physical examination.  The examiner explained that hilar adenopathy can be a presenting finding in serious illnesses; therefore, it requires an extensive evaluation of a pilot.  The Veteran denied symptoms of cough, fever, chills, weight loss; he was healthy and had         no complaints.  In his detailed narrative summary dated October 3, 1977, from       his hospitalization, it was noted that they attempted to get his earlier x-rays for comparison but felt they were lost in the mail so they initiated further evaluation.  He had a CT scan that did not find any abnormalities.  They then thought it might be a clot in the pulmonary artery.  They performed a pulmonary angiogram.  No abnormalities were found but they entered through the atrium of the heart and the Veteran experienced atrial fibrillation that was treated with digoxin; two hours after the procedure his heart rhythm returned to normal.  He had a repeat angiogram September 1977 and did not experience atrial fibrillation.  The final disposition was the lymph nodes in his left chest were an inflammatory response and would resolve on its own.  He was cleared to return to work as a pilot and he would be followed with routine chest x-rays.  The Veteran was followed serially as all pilots are and   no evidence of atrial fibrillation ever occurred again until after his CABG from coronary artery disease after 2002.  

The March 2015 VA examiner explained that it is a common occurrence to have an irregular heart beat (atrial fibrillation) after a procedure of the pulmonary artery and the Veteran's in-service atrial fibrillation was treated with medication and resolved without complications or residuals.  The examiner further explained that there was     no indication of chronic atrial fibrillation or the Veteran would have had risks of blood clots and heart failure if left untreated for decades.  There would also be other 
abnormal findings on his echocardiogram.  Additionally, he would have been referred to cardiologist and anticoagulation would have been started as it is now.  The examiner noted the Veteran has been a commercial pilot for many years and proudly reported to the examiner that he was still flying for United Airlines.  The examiner explained that pilots are not allowed to fly if they have untreated atrial fibrillation.  Therefore, it is not likely this Veteran had atrial fibrillation until after his CABG.  The examiner further noted that his medical record said the atrial fibrillation resolved two hours after the procedure with one dose of a medication  and that the Veteran was released to return to duty.  In addressing the significance   of a December 1989 notation of minor heart disease during a VA examination, the examiner noted that the Veteran reported to the examiner the heart episode, but that physical examination stated "his heart shows regular rhythm without murmurs or gallops."  

In addressing the question whether it is at least as likely as not that the Veteran's  atrial fibrillation was caused by his service-connected histoplasmosis, formerly 
left hilar adenopathy, the March 2015 VA examiner provided an opinion that it         was less likely than not.  In the rationale section, the examiner explained that hilar adenopathy is enlarged lymph nodes in the lungs, not associated with the heart, and that histoplasmosis is a fungal infection that does not cause atrial fibrillation or heart disease.  Additionally, there was no evidence the Veteran had an active infection of histoplasmosis.  The examiner went on to say that although most people who breathe in the spores do not get sick, those who do may have a fever, cough, and fatigue;     and that many people who get histoplasmosis will get better on their own without medication, but in some people, such as those who have weakened immune systems, the infection can become severe.  

In addressing the question whether it is at least as likely as not that the Veteran's atrial fibrillation was permanently worsened beyond the natural progression of the condition by his service-connected lung disability, the examiner provided an opinion that it was less likely than not.  In the rationale section, the examiner explained that the Veteran does not have an active lung disease.  The examiner went on to say that histoplasmosis is an infection caused by breathing in spores of a fungus often found in bird and bat droppings and is most commonly transmitted when these spores become airborne, often during cleanup or demolition projects.  In the United States, histoplasmosis commonly occurs in the Mississippi and Ohio River valleys, though it can occur in other areas, too.  This Veteran was from Missouri and spent several years in St. Louis prior to 1977.  Most people with histoplasmosis never develop symptoms and are not aware they are infected; but for some people - primarily infants and those with compromised immune systems - histoplasmosis can be serious.  Although most people who breathe in the spores do not get sick, those    who do may have a fever, cough, and fatigue.  Many people who get histoplasmosis will get better on their own without medication, but in some people, such as those who have weakened immune systems, the infection can become severe.  When signs and symptoms do occur, they usually appear three to 17 days after exposure and may include fever, chills, and flu like symptoms.  Histoplasmosis is very treatable.  The Veteran denied being ill.  Medical records clearly indicate that at the time of evaluation, he denied fever, chills or any illness.  There is no evidence that he ever experienced an active infection.  Additionally, if infected, the infection is treatable.

The preponderance of the competent evidence is against a finding that service connection for atrial fibrillation is warranted on a direct basis.  Although there is no question that the Veteran had atrial fibrillation during service as a result of the atrial wall being inadvertently jabbed with a catheter during a pulmonary angiogram, there is no competent and probative evidence establishing that the current atrial fibrillation is due to that event or to service.  Rather, both VA examiners provided an opinion that the current atrial fibrillation is more likely a result of the coronary artery bypass graft procedure the Veteran underwent in    2002.  As both examiners provided a detailed rationale as to how they came to this conclusion, their opinions are afforded high probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).

The preponderance of the evidence is also against a finding that service connection for atrial fibrillation is warranted on a secondary basis.  Here, the March 2015      VA examiner provided an opinion that it is less likely than not the Veteran's histoplasmosis caused or permanently worsened the atrial fibrillation.  The examiner based this opinion on the fact that histoplasmosis, which is a fungal infection, does not cause atrial fibrillation or heart disease; that there was no evidence that the Veteran ever experienced an active infection of histoplasmosis; and that there was no indication the Veteran had an active lung disease.  The opinion provided by the March 2015 VA examiner was provided following a   review of the evidence and provided adequate rationale for the conclusion reached.  Therefore, it is afforded high probative value.  Id.  

While the Veteran believes that his current atrial fibrillation is related to service     or to his service-connected histoplasmosis, as a lay person, he has not shown that  he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence    to testify as to symptoms but not to provide medical diagnosis).  In this regard,      the diagnosis and etiology of atrial fibrillation are matters not capable of lay observation, and require medical expertise to determine.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his current disability is also a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinion regarding the etiology of his current atrial fibrillation is not competent medical evidence.  The Board finds the opinions of    the November 2010 and March 2015 VA examiners, which stand uncontroverted   in the record, to be significantly more probative than the Veteran's lay assertions.

In reaching the above conclusions, the Board has considered the applicability of    the benefit of the doubt doctrine.  However, as the preponderance of the probative evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364   (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-56.  




ORDER

Service connection for atrial fibrillation is denied.


REMAND

The Board finds that additional development is needed on the claim for a compensable rating for histoplasmosis.  

In a June 2013 statement, the Veteran's wife reports that she and the Veteran had been married for 21 years and that during this time, the Veteran had suffered choking fits during heavy exertion and frequently during eating, and that he           also had a persistent cough after eating and when going to bed.  

The Veteran testified in June 2013 that he would go into choking fits under extreme exertion, causing him to cough and choke and lasting up to 15 minutes.  He also reported problems with choking while eating and after eating; persistent cough at night; coughing after he eats; and shortness of breath.  He indicated that he was seen by a pulmonary specialist, who said things were okay, such that he did not see the reason to spend money to go see another.  The Veteran testified that he had not taken any medication, nor received any specific treatment, for his lung disability.  He reported productive cough, specifically reporting that he had a little bit of phlegm with his cough.  The Veteran also noted that his breathing capacity was reduced and he was instructed not to push himself during testing to the point where he would cough, hack or choke.  

The Board finds that an addendum opinion is needed to clarify whether the Veteran's reported symptoms are associated with the histoplasmosis or residuals thereof.  Accordingly, this issue is remanded for the following action:

1.  Return the claims file to the examiner who conducted the March 2015 VA respiratory examination, if available, to obtain an addendum opinion.  If that examiner is not available, the opinion should be obtained from another qualified examiner.  If a new examination is deemed necessary to respond to the question presented, one should be scheduled.  

Following review of the claims file, the examiner should opine whether the Veteran's claimed symptoms of shortness of breath, choking while eating and after meals, choking fits on heavy exertion, persistent cough at night; coughing after he eats; and cough with a little bit of phlegm are residuals of his histoplasmosis, to include the calcified granuloma in the left base shown on July 2008 CT scan.  The examiner should explain the reasons for the opinion provided. 

Additionally, as the statement that the small decrease in diffusion "may be" due to the Veteran's coronary artery disease is speculative for adjudication purposes, the examiner is asked to clarify whether the decreased diffusion is more likely (greater than 50% probability) due to the coronary artery disease, or whether it is equally likely (50/50 probability) to be due to the histoplasmosis.  The examiner should explain the reasons for the opinion provided. 

2.  After undertaking the development above and any additional development deemed necessary, the Veteran's claim should be readjudicated.  If the benefit sought       on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and be given an appropriate   period to respond thereto before the case is returned        to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


